

116 S17 IS: Safe Temperature Act of 2019
U.S. Senate
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 17IN THE SENATE OF THE UNITED STATESJanuary 3, 2019Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide for a comfortable and safe temperature level in dwelling units receiving certain Federal
			 housing assistance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Temperature Act of 2019. 2.Comfortable and safe temperature level in Federally assisted housing (a)Public housing and project-Based assistanceThe United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended—
 (1)in section 8(o) (42 U.S.C. 1437f(o)), by adding at the end the following:  (P)Maintaining temperature level in unitsThe Secretary may require the owner of a dwelling unit receiving assistance under a housing assistance payment under this paragraph to ensure that the dwelling unit maintains a comfortable and safe temperature level ranging from 71 degrees to 81 degrees Fahrenheit.; and
 (2)in section 9 (42 U.S.C. 1437g), by adding at the end the following:  (p)Use of funds To maintain temperate level in unitsWith respect to a public housing dwelling unit, the Secretary may use amounts in the Capital Fund or the Operating Fund to ensure that the dwelling unit maintains a comfortable and safe temperature level ranging from 71 degrees to 81 degrees Fahrenheit..
 (b)Supportive housing for the elderlySection 202 of the Housing Act of 1959 is amended by striking the first and second subsection (m) and inserting the following:
				
 (m)Maintaining temperature in unitsThe Secretary may require the owner of housing assisted under this section to ensure that each unit in that housing maintains a comfortable and safe temperature level ranging from 71 degrees to 81 degrees Fahrenheit..